DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amended claims filed on July 18, 2022.  Claims 11, 13 and 16 have been amended.  Claim 15 has been canceled.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed on July 18, 2022, with respect to the rejection of claim 1 over US Patent 11,277,563 B2 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn.

Allowable Subject Matter
Claims 1-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the main reason for indication of allowance is because in the prior art of record, Yun (US 2017/0126978 A1) discloses a camera module (Figs. 1 and 2) comprising: a gyro sensor (114) configured to generate shaking data (¶ 0049); a first driver integrated circuit IC (115) configured to generate a driving signal to move a first lens barrel in at least one direction perpendicular to an optical axis direction, according to the shaking data (¶ 0049-0050); and a second driver IC (125) configured to generate a driving signal to move a second lens barrel in at least one direction perpendicular to the optical axis direction, according to the shaking data (¶ 0050).  However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claim, that the first driver IC comprises a register unit configured to store the shaking data transferred from the gyro sensor, and the shaking data stored in the register unit is transferred to the second driver IC as claimed.

Regarding claim 11, the main reason for indication of allowance is because in the prior art of record, Yun (US 2017/0126978 A1) discloses a camera module (Figs. 1 and 2)  comprising: a first driver integrated circuit (IC) (115) configured to generate a driving signal to move a first lens barrel in at least one of an optical axis direction and a direction perpendicular to the optical axis direction (¶ 0049-0050); and a second driver IC (114) configured to generate a driving signal to move a second lens barrel in at least one of the optical axis direction and a direction perpendicular to the optical axis direction (¶ 0049-0050).  However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claim, that the first driver IC comprises a nonvolatile memory configured to store first firmware data for driving the first driver IC and second firmware data for driving the second driver IC, the second firmware data is transferred to the second driver IC, and the first driver IC and the second driver IC are configured to perform serial peripheral interface bus (SPI) communication as claimed.

Regarding claim 12, the main reason for indication of allowance is because in the prior art of record, Yun (US 2017/0126978 A1) discloses a camera module (Figs. 1 and 2)  comprising: an external memory (150); a first driver integrated circuit (IC) (115) configured to generate a driving signal to move a first lens barrel in at least one of an optical axis direction and a direction perpendicular to the optical axis direction (¶ 0049-0050); and a second driver IC (114) configured to generate a driving signal to move a second lens barrel in at least one of the optical axis direction and a direction perpendicular to the optical axis direction (¶ 0049-0050).  However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claim, that the second driver IC is configured to determine a memory storing the second firmware data among the external memory and the nonvolatile memory, according to a header information of the external memory and the nonvolatile memory as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
July 29, 2022